DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the support movable radially such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2010/0261341 to Takaishi et al is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent Application No. 2010/0261341 to Takaishi et al.
In regards to Claim 1, Takaishi teaches an apparatus Fig. 1, 2, and 4 for stressing a generally circular semiconductor substrate 11, the substrate having a central axis (as it is a wafer with a diameter, [0011]), a front surface (top of 11) and a back surface (bottom of 11) which are generally perpendicular to the central axis (as is is a wafer with a diameter), a peripheral edge (curved surface on the outer circumference of 11) extending from the front surface to the back surface, and a ring (“b”) bonded to the back surface adjacent the peripheral edge (as it is formed from a hang-nail or friction [0005-0014, groove that is formed from 15b that are scratched formed from the circular step of 15b)  the apparatus comprising: a chamber (cited not shown in [0041]), a heater for heating the chamber (as the substrate is heated to 1000-1300°C, such that the heater though not shown is implicit in the ability to heat the substrate in [0043]), a substrate holder 13, 14, 15 mounted in the chamber (as it is in the middle of the chamber, [0041]), the holder including: a generally planar back support 15 having a flange 15a adapted to engage via 15b the ring “b” (which is implicit as it is formed of the circular inner periphery of 15n) on the back surface of the substrate, the support being movable radially to exert stress on the substrate by stretching or compressing the substrate, as the support is made out of silicon carbide which has a thermal expansion coefficient of 4.8 X 10-6/k that is higher than the thermal expansion coefficient silicon/wafer of 2.5 X 10-6/k, which creates a friction, i.e., a movement [0005,0008-

    PNG
    media_image1.png
    637
    699
    media_image1.png
    Greyscale

The Examiner notes that the ring bonded to the substrate is a functional limitation based on the shape of the substrate, such that when the substrate is removed from the apparatus, so is the ring. In other words, limitations drawn to the ring are that of In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115. It has also been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Takaishi would be capable of processing a substrate with a ring, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 2, Takaishi teaches the back support is made of a material that expands at a greater228744-5049 100045.44rate than that of the substrate (as it has a larger thermal expansion coefficient as per the teachings of Claim 1), such that heat applied to the substrate and support will cause stretching of the substrate ([0005-0010], scratches being formed, as broadly recited.  

In regards to Claim 4, Takaishi does not expressly teach the back support is made of a material that expands at a lesser rate than that of the substrate such that heat applied to the substrate and support will cause compression of the substrate.  
However, it is noted that Takaishi expressly teaches a friction that is made when the thermal expansion coefficient differs from that of the substrate [0005], and as such creates the friction that is desired. Furthermore, the substrate material is considered that of intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115. It has also been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the 
In regards to Claim 5, Takaishi teaches the ring is interior to the flange, as it inside the inner diameter of 15.
In regards to Claim 6, Takaishi teaches a front support 14a disposed adjacent the front surface of the substrate (see position of 14a adjacent to top of 11 in Fig. 4).
In regards to Claim 10, Takaishi teaches the substrate includes a coating 12 disposed adjacent the peripheral edge (as shown in Fig. 1, 2, 4, the coating next to the peripheral edge as it is on a top surface of the substrate).
In regards to Claim 11, Takaishi teaches the chamber is an epitaxial chamber for applying an epitaxial layer [0001-0004].
In regards to Claim 12, Takaishi teaches the ring of the substrate extends axially outward from a surface of the substrate (as it protrudes from 11 in Fig. 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2010/0261341 to Takaishi et al in view of United States Patent No. 5343012 to Hardy et al.
	The teachings of Takaishi are relied upon as set forth in the above 102 rejection.
In regards to Claims 7-9, Takaishi does not expressly teach a pressure modulator for causing a pressure differential across the substrate sufficient to exert stress on the substrate, the substrate holder further including: a front ring and a back ring, each ring including an annular support for contacting the substrate at a discrete radial position adjacent a peripheral edge of the substrate, the front ring adapted to 328744-5049100045.44 contact the front surface and the back ring adapted to contact the back surface of the substrate, or that the front and back rings are adapted to form a seal with the substrate to facilitate causing a pressure differential across the substrate, or that the annular support includes a substantially sealed cavity and a single vent, the support adapted to 
Hardy teaches a substrate holder Fig. 1 for an epitaxial environment (Col. 3 lines 35-46) with a pressure modulator (dry pump, turbomolecular pump for 26, Col. 4 lines 4-12) for causing a pressure differential across the substrate sufficient to exert stress on the substrate (as there is a pressure in region 18 that is less than a pressure within 16 as shown in Fig. 2) that implicitly exerts stress as the express teaching of a pressure difference between two different regions on the substrate would implicitly create stress, the substrate holder further including: a front ring (clamp ring 22) and a back ring (barrier of 32, ring shaped as shown in Fig. 2), each ring including an annular support for contacting the substrate at a discrete radial position adjacent a peripheral edge of the substrate (as shown in the contact of 14 to 22 and 32), the front ring adapted to 328744-5049100045.44 contact the front surface and the back ring adapted to contact the back surface of the substrate (as shown in the clamping arrangement of Fig. 1, 2), or that the front and back rings are adapted to form a seal with the substrate to facilitate causing a pressure differential across the substrate (as shown in the space of 30, Col. 4 lines 13-21), or that the annular support 32 includes a substantially sealed cavity (region of 18) and a single vent 26, the support adapted to contact one of the surfaces of the substrate and form a seal therewith as there is a pressure formed, the vent enabling a vacuum to be pulled through the cavity for exerting stress on the substrate (Col. 3 line 35-Col. 5 line 66). Hardy teaches that the substrate holder controls the temperature of the substrate and prevents inert gas from contaminating the thin film fabrication environment (Col. 2 line 45-Col. 3 line 7).
. 

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2010/0261341 to Takaishi et al in view of United States Patent Application No. 2010/0129990 to Nishizawa et al.
	The teachings of Takaishi are relied upon as set forth in the above 102 rejection.

Nishizawa expressly teaches an epitaxial reactor 11 [0002-0003, 0027-0030] with a susceptor 13 made out of silicon carbide [0037] with heating elements 17a, 17b that are halogen or radiant heating lamps [0032] disposed above and below the chamber as shown in Fig. 1, [0026-0045].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it would be obvious to one of ordinary skill in the art, at the time of the invention to have modified the apparatus of Takaishi with the heater of Nishizawa, as the lamps are art analogous heaters for an epitaxial apparatus. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 5820367 to Osawa teaching substrate holders with lips and slippage, United States Patent Application No. 2010/0227455 to Fujikawa which teaches an additional aspect of the substrate ring.
It is also noted that United States Patent Application No. 2010/0129990 to Nishizawa et al in view of United States Patent Application No. 2010/0261341 to Takaishi et al could also be used to reject claims 1-6 and 10-12, to provide a more .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716